Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 01/18/2022.
Claims 1-20 are pending.
Response to Arguments
Applicant’s Arguments Remarks filed on 01/18/2022 have been considered. 
With claim 1 is amended and newly claims 2-20 are added, the Double Patenting remains applied to claims 1-20.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 


Claims 1-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 9792144 B2. 
For Example, see comparing table: 
Current claims
Claims in US Patent. No. US 9792144 B2
1. (Currently Amended) A method to manage a dynamic deployment environment including virtual machines, the method comprising:





detecting removal of a service on a virtual machine;





determining that the service corresponds to a service monitoring rule; and






based on the service corresponding to the service monitoring rule, 

















determining whether a monitoring agent identified by the service monitoring rule to monitor the service in accordance with the service monitoring rule on the at least one of the virtual machines on which the service is installed is monitoring other services on the virtual machine; and

based on determining whether the monitoring agent is monitoring other services on the
VM, configuring the monitoring agent to discontinue monitoring the service or removing the monitoring agent from the virtual machine. 

(a) automatically scanning, by executing a computer readable instruction with a processor, the virtual machines in the deployment environment to identify a service installed on any of the virtual machines;




(b) automatically determining, by executing a computer readable instruction with the processor, whether the identified service corresponds to a service monitoring rule;


(c) when the service corresponds to the service monitoring rule, 
automatically determining, by executing a computer readable instruction with the processor, whether a monitoring agent identified by the service monitoring rule is installed on the one or more virtual machines on which the service is installed;
(d) when the monitoring agent identified by the service monitoring rule is not installed on at least one of the one or more virtual machines on which the service is installed, 

(e) when the monitoring agent identified by the service monitoring rule is installed on the at least one of the virtual machines on which the service is installed, 


automatically configuring the monitoring agent, by executing a computer readable instruction with the processor, to monitor the service in accordance with the service monitoring rule on the at least one of the virtual machines on which the service is installed, wherein (a), (b), (c), (d) and (e) are repeatedly performed without human intervention.
the satisfies the service monitoring rule when the service corresponds to an identifier of a service to be monitored defined in the service monitoring rule.

Claim 1..(e) when the monitoring agent identified by the service monitoring rule is installed on the at least one of the virtual machines on which the service is installed, 


3. (New) The method according to claim 1, further comprising:
detecting a second monitoring agent installed on the virtual machine;
determining whether the second monitoring agent is not monitoring any service; and upon determining the second monitoring agent is not monitoring any service, removing
the second monitoring agent from the virtual machine.
Claim 2. ….
(f) automatically detecting, by executing a computer readable instruction with the processor, a second monitoring agent installed on at least one of the virtual machines;
(g) automatically determining, by executing a computer readable instruction with the processor, whether the second monitoring agent is monitoring any service;
(h) when the second monitoring agent is not monitoring any service, automatically removing, by executing a computer readable instruction with the processor, the second monitoring agent from the at least one virtual machine; and

service is removed corresponds to the virtual machine specified by nodes defined in the service monitoring rule.


3. The method as defined in claim 1, further including, when the service is not installed on any of the one or more of the virtual machines and the monitoring agent is installed on one or more virtual machines, initiating removal of the monitoring agent corresponding to the service from the one or more virtual machines without user intervention.

5. (New) The method according to claim 1, further comprising automatically scanning the virtual machines in the deployment environment to detect the service removed on any of the virtual machines, wherein the scanning of the virtual machines occurs in response to detecting a configuration change of one or more of the virtual machines.


3. The method as defined in claim 1, further including, when the service is not installed on any of the one or more of the virtual machines and the monitoring agent is installed on one or more virtual machines, initiating removal of the monitoring agent corresponding to the service from the one or more virtual machines without user intervention.
4. The method as defined in claim 1, wherein the scanning of the virtual machines occurs in response to detecting a configuration change of at least one of the virtual machines.
6. (New) The method as defined in claim 5, wherein the detecting of the configuration change includes executing a discovery script on the virtual machines.

5. The method as defined in claim 4, wherein the detecting of the configuration change includes executing a discovery script on the virtual machines.
7. (New) The method as defined in claim 5, wherein the scanning is performed by a service analyzer separate from the virtual machines.

6. The method as defined in claim 1, wherein the scanning is performed by a service analyzer separate from the virtual machines.
8. (New) The method as defined in claim 1, wherein the monitoring agent collects performance data for the service, tracks events generated by the service, and allows a user to start and stop the service from a virtual machine monitor.

7. The method as defined in claim 1, wherein the monitoring agent collects performance data for the service, tracks events generated by the service, and allows a user to start and stop the service from a virtual machine monitor.
9. (New) The method as defined in claim 1, wherein the service monitoring rule defines metrics used by the monitoring agent to monitor the service.

8. The method as defined in claim 1, wherein the service monitoring rule defines metrics used by the monitoring agent to monitor the service.
The system of Claims 10-17 and Medium of claim 18-20 are compared to :
System claims 9-13 and
Medium claims 16-18



Although the claims at issue are not identical, they are not patentably distinct from each other as seen in the table above, because the current claim functions the scope of the US patent performs in broaden manner.
Therefore, it would be obvious to an ordinary of skills before the effective filing of the invention to manage a dynamic deployment environment including one or more virtual machines of the US patent in broaden manner to retain the similarity.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10761870 B2.
For Example, see comparing table: 
Current claims
Claims in US Patent. No. US 10761870 B2
1. (Currently Amended) A method to manage a dynamic deployment environment including virtual machines, the method comprising:


detecting removal of a service on a virtual machine;

determining that the service corresponds to a service monitoring rule; and






based on the service corresponding to the service monitoring rule, 









determining whether a monitoring agent identified by the service monitoring rule to monitor the service in accordance with the service monitoring rule on the at least one of the virtual machines on which the service is installed is monitoring other services on the virtual machine; and




based on determining whether the monitoring agent is monitoring other services on the
VM, configuring the monitoring agent to discontinue monitoring the service or removing the monitoring agent from the virtual machine. 




detecting, by a processor, installation of a service on a virtual machine;

determining, by the processor, that one or more properties of the service match criteria provided by a service monitoring rule, wherein the criteria define conditions that cause an installation of a monitoring agent to monitor the service; and

based on the one or more properties of the service matching the criteria defined by the service monitoring rule, installing, by an installing agent, the monitoring agent; and





automatically configuring, by the installing agent, the monitoring agent to monitor the service in accordance with the service monitoring rule on the at least one of the virtual machines on which the service is installed.
(Claim 3) The method according to claim 1, further comprising:
detecting a second monitoring agent installed on the virtual machine;
determining whether the second monitoring agent is monitoring any service; and
upon determining the second monitoring agent is not monitoring any service, removing the second monitoring agent from the virtual machine.

the satisfies the service monitoring rule when the service corresponds to an identifier of a service to be monitored defined in the service monitoring rule.

4. The method according to claim 1, further comprising:
determining that the monitoring agent identified by the service monitoring rule is not installed on the virtual machine; and
based on determining that the monitoring agent identified by the service monitoring rule is not installed on the virtual machine, installing the monitoring agent on the virtual machine.

3. (New) The method according to claim 1, further comprising:
detecting a second monitoring agent installed on the virtual machine;
determining whether the second monitoring agent is not monitoring any service; and upon determining the second monitoring agent is not monitoring any service, removing
the second monitoring agent from the virtual machine.
3. The method according to claim 1, further comprising:
detecting a second monitoring agent installed on the virtual machine;
determining whether the second monitoring agent is monitoring any service; and
upon determining the second monitoring agent is not monitoring any service, removing the second monitoring agent from the virtual machine.

4. (New) The method according to claim 1, wherein the service satisfies the service monitoring rule when the virtual machine on which the service is removed corresponds to the virtual machine specified by nodes defined in the service monitoring rule.



detecting a second monitoring agent installed on the virtual machine;
determining whether the second monitoring agent is monitoring any service; and
determining the second monitoring agent is not monitoring any service, removing the second monitoring agent from the virtual machine.

automatically scanning the virtual machines in the deployment environment to detect the service removed on any of the virtual machines, wherein the scanning of the virtual machines occurs in response to detecting a configuration change of one or more of the virtual machines.


5. The method according to claim 1, further comprising automatically scanning the virtual machines in the deployment environment to detect the service installed on any the virtual machine, wherein the scanning of the virtual machines occurs in response to detecting a configuration change of one or more of the virtual machines.
6. (New) The method as defined in claim 5, wherein the detecting of the configuration change includes executing a discovery script on the virtual machines.

6. The method as defined in claim 5, wherein the detecting of the configuration change includes executing a discovery script on the virtual machines.
7. (New) The method as defined in claim 5, wherein the scanning is performed by a service analyzer separate from the virtual machines.


7. The method as defined in claim 5, wherein the scanning is performed by a service analyzer separate from the virtual machines.
8. (New) The method as defined in claim 1, wherein the monitoring agent collects performance data for the service, tracks events generated by the service, and allows a user to start and stop the service from a virtual machine monitor.
8. The method as defined in claim 1, wherein the monitoring agent collects performance data for the service, tracks events generated by the service, and allows a user to start and stop the service from a virtual machine monitor.
9. (New) The method as defined in claim 1, wherein the service monitoring rule defines metrics used by the monitoring agent to monitor the service.
9. The method as defined in claim 1, wherein the service monitoring rule defines metrics used by the monitoring agent to monitor the service.
The system of Claims 10-17 and Medium of claim 18-20 are compared to :
Claims 10-17, and
Claims 18-20



Although the claims at issue are not identical, they are not patentably distinct from each other as seen in the table above, because the current claim functions the scope of the US patent performs in broaden manner.


Allowable Subject Matter
Claims 1-20 are subjected to the Double Patenting as in the above issues, but would be allowable if approval terminal disclaimer filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TTV
March 26, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191